

116 HRES 631 IH: Directing the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and the Committee on Financial Services to begin investigations regarding certain business dealings of Robert Hunter Biden during the period in which Joseph R. Biden, Jr. served as Vice President of the United States; whether those business dealings resulted in improper conflicts of interests; and whether Robert Hunter Biden’s work affected United States foreign policy or a foreign government or foreign entity’s response thereto.
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 631IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Byrne (for himself, Mr. Budd, Mr. Gibbs, Mr. Kelly of Pennsylvania, Mr. Hice of Georgia, Mr. Rouzer, Mr. Gohmert, Mr. Harris, and Mr. Gaetz) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONDirecting the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and
			 the Committee on Financial Services to begin investigations regarding
			 certain business dealings of Robert Hunter Biden during the period in
			 which Joseph R. Biden, Jr. served as Vice President of the United States;
			 whether those business dealings resulted in improper conflicts of
			 interests; and whether Robert Hunter Biden’s work affected United States
			 foreign policy or a foreign government or foreign entity’s response
			 thereto.
	
 Whereas, from 2009 to 2017, Joseph R. Biden, Jr. served as Vice President of the United States of America;
 Whereas since at least 2001, Robert Hunter Biden, the son of Vice President Joseph R. Biden, Jr., had engaged in work as a registered Federal lobbyist;
 Whereas immediately following the election of Joseph R. Biden, Jr. to the office of Vice President, press reports indicate that Robert Hunter Biden joined with Christopher Heinz, the stepson of then Senate Foreign Affairs Committee Chairman John Kerry, and Devon Archer, a close Kerry family confidant, to form a network of investment and consulting firms with variations of the name Rosemont Seneca;
 Whereas press reports indicate that Rosemont Seneca pursued multiple, foreign business investments where connections implied political influence and protection; Whereas during the period in which Joseph R. Biden, Jr. served as Vice President, the People’s Republic of China was a significant concern of United States foreign policy, including that country seeking to define its relationship with the United States in light of the so-called Obama Administration Pivot to Asia;
 Whereas press reports indicate during this period, entities associated with Robert Hunter Biden and Rosemont Seneca engaged in multiple business transactions requiring high-level connections in the People’s Republic of China;
 Whereas, in December of 2013, Robert Hunter Biden accompanied Vice President Joseph R. Biden, Jr. on Air Force II on an official visit to the People’s Republic of China;
 Whereas press reports indicate that at the same time Robert Hunter Biden accompanied Joseph R. Biden, Jr. to the People’s Republic of China, Rosemont Seneca Partners was finalizing the formation of a private investment fund, BHR Partners, which was financially supported by the Bank of China, China Development Bank Capital, and other major Chinese financial institutions controlled by, owned by, or associated with the government of the People’s Republic of China;
 Whereas Robert Hunter Biden’s whereabouts during large portions of this official visit are largely unknown but, by his admission, did include at least one meeting with a Chinese banker who was a partner in BHR Partners;
 Whereas press reports indicate that within 10 days of Robert Hunter Biden’s official trip to China, Rosemont Seneca Partners received necessary Chinese licenses and closed the deal creating BHR Partners;
 Whereas during the period in which Joseph R. Biden, Jr. served as Vice President, Ukraine was a significant concern of United States foreign policy, receiving substantial attention from the Obama Administration;
 Whereas, in 2014, the Obama Administration was actively engaged in the support of the Yatsenyuk government of Ukraine following the aftermath of the Ukrainian revolution and Vice President Joseph R. Biden, Jr. was described as at the forefront of those efforts;
 Whereas, in April of 2014, Vice President Joseph R. Biden, Jr. specifically traveled to Ukraine as an official envoy of the Obama Administration and urged the Ukraine government to reduce its dependence on Russia for supplies of natural gas and, according to press, reports offered United States help in providing expertise on expanding Ukraine’s domestic natural gas production;
 Whereas Burisma Holdings is the largest natural gas production company in Ukraine and was positioned to greatly benefit from United States policy pursued by Vice President Joseph R. Biden, Jr.;
 Whereas Burisma Holdings and its owner, oligarch Mykola Zlochevsky, have long faced allegations of corruption and illegal activities;
 Whereas, in April of 2014, the same month that Vice President Joseph R. Biden, Jr. traveled to Ukraine, Robert Hunter Biden, joined the board of Burisma Holdings;
 Whereas press reports indicate that Burisma Holdings paid more than $3,400,000 to Rosemont Seneca Bohai LLC and that Robert Hunter Biden personally received compensation of up to $50,000 per month in his role relating to Burisma Holdings, despite having little to no experience that would be relevant in the natural gas industry;
 Whereas press reports indicate that Robert Hunter Biden’s work with Burisma Holdings allowed Burisma to create the perception that it was backed by powerful Americans at a time when Ukraine was especially dependent on aid and strategic backing from the United States and its allies;
 Whereas press reports indicate that Robert Hunter Biden’s work for Burisma Holdings during the period when Vice President Joseph R. Biden, Jr. was actively working on Ukrainian natural gas policy prompted concerns from State Department and other Obama Administration officials and that such concerns were communicated to Vice President Joseph R. Biden, Jr.;
 Whereas the Prosecutor General of Ukraine’s duty under the Ukrainian political system is among other things to prosecute on behalf of the state;
 Whereas it appears that the Ukrainian Prosecutor General’s office had been investigating Burisma Holdings and Mr. Zlochevsky in 2014;
 Whereas, in 2014, facing criminal allegations of misconduct by the Ukrainian Prosecutor General, press reports indicate that Mr. Zlochevsky fled Ukraine;
 Whereas by his own account, in 2016 Vice President Joseph R. Biden, Jr. threatened Ukrainian President Petro Poroshenko that the United States would withhold $1,000,000,000 in United States loan guarantees if he did not immediately fire Prosecutor General Viktor Shokin;
 Whereas given the fragile state of the Ukrainian economy, withholding of United States assistance likely would have sent Ukraine into insolvency;
 Whereas by Vice President Joseph R. Biden, Jr.’s own account, based upon pressure applied by him, Shokin was fired;
 Whereas the firing of Prosecutor General Shokin could have affected investigations into Burisma Holdings;
 Whereas Mr. Shokin has allegedly sworn under affidavit that I was forced out because I was leading a wide-ranging corruption probe into Burisma Holdings, a natural gas firm active in Ukraine and [Vice President] Jo[seph] Biden’s son, [Robert] Hunter Biden, was a member of the Board of Directors;
 Whereas press reports indicate that Robert Hunter Biden’s business partners brought in Blue Star Strategies, a consulting firm run by Clinton administration officials, to help fend off Ukrainian investigations of Burisma Holdings;
 Whereas press reports indicate a team from Blue Star Strategies and a former Obama Justice Department lawyer held undisclosed meetings with Mr. Shokin’s successor, Prosecutor General Yuriy Lutsenko, in May of 2016, shortly after he took office to replace Mr. Shokin;
 Whereas within 10 months of Mr. Lutsenko’s taking office, Burisma Holdings reported that all legal proceedings and pending criminal allegations against Burisma Holdings and Mr. Zlochevsky had been closed;
 Whereas significant business dealings of Robert Hunter Biden and Rosemont Seneca during the period in which Vice President Joseph R. Biden, Jr. served as Vice President likely remain unknown; and
 Whereas known allegations relating to Robert Hunter Biden’s work with Rosemont Seneca entities during a time when Vice President Joseph R. Biden, Jr. was actively engaged in foreign policy decisions of the United States raises serious concerns regarding conflicts of interest and potential influence on United States foreign policy: Now, therefore, be it
	
 that the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and the Committee on Financial Services are directed to begin immediate investigations, within the bounds of their respective jurisdictions, into—
 (1)whether Robert Hunter Biden’s business dealings relating to Rosemont Seneca were ethical and proper given Vice President Joseph R. Biden, Jr.’s role in the foreign policy of the United States of America;
 (2)whether Robert Hunter Biden’s business dealings relating to Rosemont Seneca resulted in improper conflicts of interests for Vice President Joseph R. Biden, Jr; and
 (3)whether Robert Hunter Biden’s business dealings relating to Rosemont Seneca affected United States foreign policy or a foreign government or foreign entity’s response thereto.
			